DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/836,546 has claims 1-20 pending.

Priority / Filing Date
Applicant did not claim for a domestic or foreign priority. The effective filing date of the instant application is March 31, 2020.

Abstract
The abstract of the disclosure is objected due to the use of implied language. Note that in the abstract, the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. See MPEP § 608.01(b). 
Note that in the abstract, Applicant cites “The disclosed embodiments provide…” on lines 1-2. This citation clearly provokes the use of implied language. Revision and/or correction are required (e.g., removal of the entire first sentence of the Abstract).
Drawings
The drawings received on March 31, 2020 are acceptable for examination purposes.

Notes
Claim 1 recites a method for semantic matching of standardized entities. The claim is not directed to an abstract idea because its limitations can be integrated in a practical application (By matching input strings from users to standardized entities that are semantically similar to the input strings, the disclosed embodiments allow documents containing the standardized entities to be retrieved in response to the input strings. As a result, search results, recommendations, and/or other output generated from the documents may include content that is semantically relevant to the input strings without requiring the content to have text-based similarity to the input string, [0022] of PG-Pub). The claim further at least recites additional elements that are not insignificant extra-solution activity and not a well-understood, routine, and conventional function per step 2B of the “abstract idea” analysis (i.e., the step searching the hierarchy of clusters of embeddings and sub-steps). Further, the claimed steps are not practically implemented by a human mind, and the claim does not recite mathematical formulas or any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, claim 1 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  

Claim 12 recites a system with one or more processors and memory for implementing a non-abstract idea of claim 1. The at least one or more processors and memory are taken in view of Applicant’s disclosure (Figure 7 and texts) to include hardware components such as computer processor and memory known in the art. Thus, claim 12 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.
Claim 20 recites one or more non-transitory storage medium for implementing the non-abstract idea of claim 1. Thus, claim 20 qualifies as eligible subject matters under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 12-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cordova-Diba et al. (Pub. No. US 2016/0042251, published on February 11, 2016; hereinafter Diba) in view of Wu et al. (Pub. No. US 2018/0150749, published on May 31, 2018; hereinafter Wu).


garding claims 1, 12, and 20, Diba clearly shows and discloses a method (Abstract), comprising; a system, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to implement the method; and a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform the method (Figure 3 and texts), wherein the method comprising:
obtaining:
a first embedding produced by an embedding model from an input representing an entity (when the media analysis server determines that the input digital media asset is a single image, the normalized query image is further processed using an image segmentation. During image segmentation, the input query image is processed to extract perceptually homogeneous regions or segments that together compose the input query image, [0068]); and
a hierarchy of clusters of embeddings generated by the embedding model from a set of standardized entities (the object identification server comprises a geometric normalization module. The geometric normalization module receives, as input, a bounding rectangle enclosing each of the object candidates in the list of object candidates output from the object localization server described above, and normalizes the bounding rectangle to have the same width and height, and/or aspect ratio, as a pre-defined standard image size and/or aspect ratio (e.g., the same pre-defined standard image size and/or aspect ratio used when generating object models enrolled in a reference database), [0072], [0172]. Efficient feature matching module 1520 could be implemented using a priority search k-means tree. In such an embodiment, leaf nodes are created with points in the dataset of keypoints. The points in the dataset are then partitioned at each level into K distinct regions using a k-means clustering algorithm, where K is the number of clusters, [0226]);
searching the hierarchy of clusters for a subset of the embeddings that are within a threshold proximity to the first embedding in a vector space (An embodiment of efficient feature matching module 1520 could be implemented using a priority search k-means tree. In such an embodiment, leaf nodes are created with points in the dataset of keypoints. The points in the dataset are then partitioned at each level into K distinct regions using a k-means clustering algorithm, where K is the number of clusters, [0226]. Once the k-means tree has been constructed, in an initial traversal, it is searched from the root to the closest leaf, following the branch with the closest cluster center to the query point, [0227]. A priority search k-means tree requires the points to be in a vector space where their dimensions can be independently averaged, [0228]), wherein searching the hierarchy of clusters comprises:
identifying, at a root level of the hierarchy, a first subset of the clusters with centers that are closest to the first embedding (Once the k-means tree has been constructed, in an initial traversal, it is searched from the root to the closest leaf, following the branch with the closest cluster center to the query point, [0227]);
ordering the first subset of the clusters in a priority queue by distances between centers of the subset of the clusters and the first embedding in the vector space (adding all unexplored branches and the path to a priority queue. The priority queue is sorted in increasing distance, starting from the query point and extending to the boundary of the branch being added to the queue, [0227]);
iteratively expanding a first cluster at a front of the priority queue into a set of child clusters of the first cluster in the first level of the hierarchy (Following the above initial tree traversal, the algorithm reiterates, always starting from the top branch in the priority queue, [0227]); and
inserting the set of child clusters into the priority queue according to the distances to the first embedding until a second cluster in a lowest level of the hierarchy is identified to have a center with a shorter distance to the first embedding than other clusters in the priority queue (The priority queue is sorted in increasing distance, starting from the query point and extending to the boundary of the branch being added to the queue. Following the above initial tree traversal, the algorithm reiterates, always starting from the top branch in the priority queue, [0227]. It is clear that for each iteration, the top branch (claimed first embedding) becomes the starting point of the k-means tree until the lowest level has been compared and processed);
calculating embedding match scores between the input and a first subset of the standardized entities represented by the subset of the embeddings based on distances between the subset of the embeddings and the first embedding in the vector space (given a certain level of confidence (e.g., a threshold of similarity scores), several images from the database may be a match to the input image. In such instances, it is practical to rank the matching object models (or the objects represented by the matching object models) by their degree of similarity (e.g., according to their similarity scores), [0075]. The number of inliers to the transformation is counted. The reference object that achieves the largest number of inliers with the query object is then reported as the best match. The matching reference objects are sorted in descending order of the number of keypoints or regions which satisfy the geometrical transformation, [0231]); and
modifying, based on the embedding match scores, content outputted in response to the input string within a user interface of an online system (This result may be presented as a list of identified items and for each identified item, a list of visually similar items, and/or fed into a content interactivity synthesizer, which embeds hotspot packages relevant to located and identified objects inside the original content, making the content interactive and ready for consumption by the client application, [0075]).
Wu then discloses the input being an input string (the user may provide an input of “I am hungry. Is there a place to eat nearby?” In response, an artificial intelligence entity that is associated with a sushi restaurant may be selected to have a conversation with the user. The artificial intelligence entity may respond with “I am hungry too. There is a sushi restaurant called Fantastic Sushi nearby. Would you like directions?”, [0034]. See further Figures 5-7 and texts).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effective filed to incorporate the teachings of Wu with the teachings of Diba for the purpose of matching subject matter of an input query with products or services based on contextual attributes associated with the query and semantic characteristics associated with the products or services.

claims 2, and 13, Diba further discloses:
retrieving, from an inverted index, a second subset of the standardized entities that contain one or more portions of the input string (A feature vector can be constructed using the TF-IDF score of all terms in the description. The similarity of two items—i.e., the search word and the metadata—could be estimated using the cosine of their TF-IDF vectors, [0235]);
calculating similarity match scores between the input string and the second subset of the standardized entities based on string-based similarities between the input string and the second subset of the standardized entities (A search for shoes could be carried out by using keywords such as “high heels,” “black leather,” “open toe,” “straps,” to only match shoes with a high degree of similarity to the sought item, based on the TF-IDF scores, [0235]); and
modifying, based on the similarity match scores, the content outputted in the user interface of the online system (the results may be reduced to the N matching object models with the highest scores (e.g., ten matching object models with the highest scores). This result may be presented as a list of identified items and for each identified item, a list of visually similar items, and/or fed into a content interactivity synthesizer, which embeds hotspot packages relevant to located and identified objects inside the original content, making the content interactive and ready for consumption by the client application (e.g., interactive video application) running on the network device, via the content server, [0075]).

claim 9, Diba further discloses each level of the hierarchy contains a disjoint subset of the clusters (The points in the dataset are then partitioned at each level into K distinct regions using a k-means clustering algorithm, where K is the number of clusters, [0226]).
Regarding claim 18, Diba further discloses modifying the content outputted in the user interface of the online system comprises:
applying a machine learning model to the embedding match scores and features related to a set of documents containing one or more standardized entities in the first subset of the standardized entities to produce a set of relevance scores between the input string and the set of documents (given a certain level of confidence (e.g., a threshold of similarity scores), several images from the database may be a match to the input image. In such instances, it is practical to rank the matching object models (or the objects represented by the matching object models) by their degree of similarity (e.g., according to their similarity scores), [0075]); and
outputting, in the user interface, at least a portion of a ranking of the set of documents by the set of relevance scores (the results may be reduced to the N matching object models with the highest scores (e.g., ten matching object models with the highest scores). This result may be presented as a list of identified items and for each identified item, a list of visually similar items, and/or fed into a content interactivity synthesizer, which embeds hotspot packages relevant to located and identified objects inside the original content, making the content interactive and ready for consumption by the client application, [0075]).
claim 19, Diba further discloses modifying the content outputted in the user interface of the online system further comprises: when an embedding match score between the input string and a standardized entity falls below a threshold, removing one or more documents containing the standardized entity from the set of documents prior to producing the set of relevance scores (This process is related to the object categorization or clustering stage (e.g., performed by image categorization module 340) of the object enrollment process. For a given visual query, disqualified clusters are eliminated by checking the lower bound of distances in each cluster. Then, only the resulting clusters are considered during the feature matching process (e.g., performed by feature extraction module 326, [0224]).
Claims 6, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Diba in view of Wu and further in view of Sirin et al. (Pub. No. US 2019/0384863, published on December 19, 2019; hereinafter Sirin).

Regarding claim 6, Sirin then discloses: the embedding match scores comprise a cosine similarity; and the similarity match scores comprise an edit distance (Ontology matches may include different words that refer to the same or similar concepts. As shown in this example, the prediction model may learn that that “Actor” and “Movie Star” correspond to the same concept. The ontology matching uses three different kinds of similarity metrics to find mappings between terms: syntactic, semantic and structural. Syntactic similarity evaluates the similarity of two terms based on the characters in the labels using techniques such as edit distance, fuzzy string matching or trigram cosine similarity. This would detect similarity between the terms “birthday” and “birthdate, [0056]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effective filed to incorporate the teachings of Sirin with the teachings of Diba, as modified by Wu, for the purpose of learning ontology matches based on a training model with generated nodes based on relevant text and semantically matching the text with attributes extracted from an input query.
Regarding claims 10, and 17, Sirin further discloses:
generating labels reflecting outcomes between a set of input strings provided by users of the online system and a set of documents containing the set of standardized entities; and inputting the set of input strings, the set of standardized entities, and the labels as training data for the embedding model (Semantic similarity takes the meaning of the labels into account either by utilizing a manually curated lexical database (e.g., WordNet) or a separately trained word embedding model. Word embeddings map words to a vector representation based on the usage of words such that words used in similar ways in the training dataset will be have similar representations. This would detect the similarity of labels that are syntactically distinct like “Actor” and “Movie Star.” Finally, structural similarity inspects how terms are defined within their schemas. For example, one schema might define the relationship “starredIn” between “Actor” and “Film” concepts, whereas the other schema defines the relationship “workedOn” between “MovieStar” and “Movie.” Once the mappings between concepts are established (“Actor”-“MovieStar” and “Film”-“Move” mappings). Then the similarity of “starredIn” and “workedOn” will be detected based on the relationships having the same source and target types, [0056]).
Regarding claim 11, Sirin further discloses the entity comprises at least one of: a title; a company; an industry; and a skill (where the content item is an image, the image may be used for a search for similar images, content items having the same image or similar images, content items having similar concepts as concepts in the image, or other results. In another use case, where the content item is a video, the video may be used for a search for similar videos, content items having the same video or similar videos, content items having similar concepts as concepts in the video, or other results, [0061]. See [0035] for searching movie titles based on the query).
Claims 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Diba in view of Wu and further in view of Goyal et al. (Pub. No. US 2012/0016864, published on January 19, 2012; hereinafter Goyal).

Regarding claims 7, and 15, Goyal then discloses:
generating the hierarchy of clusters from the embeddings by:
producing a first set of the clusters at a first level of the hierarchy (A plurality of lower level indexes, comprising the fresh documents are grouped according to uniform document identifiers and expiration times. One or more higher level indexes are formed by merging two or more lower level indexes, which are then served to the fresh index serving platform, [0019]); and
merging subsets of clusters in the first set of clusters into a second set of the clusters at a second level of the hierarchy that is higher than the first level For example, ten first level indexes 240 can be merged into five second level indexes 252. As a result, five indexes would be served to the fresh index serving platform 210 instead of ten indexes, which is more efficient. The second level indexes 252 can also be merged into one or more third level indexes 253. Likewise, two or more lower level indexes 240, second level indexes 252, or third level indexes 253, or any combination of the above can be merged into a fourth level index 254, [0031]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effective filed to incorporate the teachings of Goyal with the teachings of Diba, as modified by Wu, for the purpose of maintaining an optimized search engine index by merging small lower level indexes of fresh documents together into a hierarchical cluster of multiple higher level indexes.
Regarding claim 8, Diba further discloses generating the hierarchy of clusters from the embeddings further comprises: creating the hierarchy of clusters to comprise at least one of a first number of clusters at a root level of the hierarchy and a second number of levels in the hierarchy (An embodiment of efficient feature matching module 1520 could be implemented using a priority search k-means tree. In such an embodiment, leaf nodes are created with points in the dataset of keypoints. The points in the dataset are then partitioned at each level into K distinct regions using a k-means clustering algorithm, where K is the number of clusters. Afterwards, the same method is recursively applied to the points in each region. The recursion is stopped when the number of points in a region is smaller than K, [0226]).
claim 16, Diba further discloses each level of the hierarchy contains a disjoint subset of the clusters (The points in the dataset are then partitioned at each level into K distinct regions using a k-means clustering algorithm, where K is the number of clusters, [0226]).

Allowable Subject Matters
Claims 3-5, and 14 are objected for being dependent on a rejected independent claim but would be allowable if rewritten in independent form to incorporate the limitations of the respective independent claim and all intervening claim(s).

Summary of Related Prior Art
The prior art on record are summarized as follows:
Dahl et al. (Pat. No. US 11,030,257) teaches perform recursive clustering analyses on semantic feature vectors. The theme-based folder generation system can identify sub-clusters within clusters using k-means clustering or LDA. The theme-based folder generation system repeats the clustering analysis on multiple levels of a cluster hierarchy so that the thematic clustering is repeated on identified cluster levels. The theme-based folder generation system can recursively cluster semantic feature vectors until each of the smallest sub-clusters include only a few media items.
Duffy (Pub. No. US 2015/0331908) teaches user identification of a desired document, in which a database is provided which identifies a collection of documents in an embedding space, the database identifying a distance between each pair of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                   March 11, 2022